DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-19 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmonson et al (US Patent 10,143,847) in view of Thompson et al (US Publication 2014/0206976).
Referring to Claim 19, Edmonson et al teaches an external bridge device (e.g. Figures 6-8, external device (bridge) 14) configured to serve as a communications bridge between a medical device implantable within a patient and a remote device exterior to the patient, the external bridge device configured to communicate with the medical device implantable within the patient via conducted communication (e.g. Column 18 lines 52-55 discloses external device 14 communicating with implanted devices 12/15 using electrode array 120 via tissue conductance communication) and to communicate with the remote device exterior to the patient using a wireless communications protocol (e.g. Figure 8 illustrates external device (bridge) 14 communicating with a remote device 166a using network 164 and Column 6 lines 30-36 discloses the external device, in response to a remote command via RF link (such as WiFi), to interrogate the implanted device 15), the external bridge device comprising: a housing (e.g. Figure 6, Element 120); two or more electrodes connected to the housing such that the two or more electrodes are configured to be temporarily disposed in contact with the patient's skin (e.g. Figure 6, Element 120 and Column 18 lines 36-40); a controller secured within the housing and operably coupled to the two or more electrodes and configured to receive conducted communication from the medical device implantable within the patient via two of the two or more electrodes (e.g. Figure 7, controller 140 and Column 18 lines 52-55); a transceiver within the housing and operable coupled to the controller (e.g. Figure 7, Element 142 and Figure 8 and Column 6 lines 30-36); the controller configured to receive information via conducted communication and to transmit the information to the remote device exterior to the patient via the transceiver (e.g. Figure 8, Column 18 lines 52-55, and Column 6 lines 30-36); one or more sensors operatively coupled to the controller for sensing one or more sensed parameters, wherein the controller is configured to communicate the one or more sensed parameters of the patient to the remote device via the transceiver (e.g. Figure 7, Element 141, Column 18, lines 64-66 and Column 19, lines 37-42 discloses the external device 14 senses ECG signal).  However, Edmonson et al does not disclose that the two or mere electrodes are disposed on the housing.
 	Thompson et al teaches that it is known to use a body associated device/patch (100, 604) that utilizes conductive communication from electrodes on the device housing to receive data from implanted devices (e.g. implanted pacemaker) and communicate the data to a remote hub as set forth in Figure 14, electrodes 124 and Paragraphs [0081], [0093], [0114] and [0119] and Figure 30 to provide a comfortable easy to use wearable personal communication device that utilizing the body as a communication medium.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Edmonson et al, with two or mere electrodes are disposed on the housing as taught by Thompson et al, since such a modification would provide the predictable results of a comfortable easy to use wearable personal communication device that utilizing the body as a communication medium.
Referring to Claim 17, Edmonson et al in view of Thompson et al teaches the bridge device of claim 19, wherein the housing has a side wall extending between a first side and an opposing second side of the housing, wherein the side wall has at least one of the plurality of electrodes (e.g. Figure 6).

Referring to Claim 18, Edmonson et al in view of Thompson et al teaches the bridge device of claim 19, wherein the housing has a first side and an opposing second side, and wherein the first side has at least four electrodes arranged in a kite configuration (e.g. Figure 6).
Referring to Claim 24, Edmonson et al in view of Thompson et al teaches the external bridge device of claim 19, wherein the one or more sensors comprise one or more sensors that sense cardiac and/or other physiologic data beyond that communicated from the medical device (e.g. Figure 7, Element 141, Column 18, lines 64-66 and Column 19, lines 37-42).
Claims 17-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmonson et al (US Patent 10,143,847) in view of Maile et al (US Publication 2016/0271406).
Referring to Claim 19, Edmonson et al teaches an external bridge device (e.g. Figures 6-8, external device (bridge) 14) configured to serve as a communications bridge between a medical device implantable within a patient and a remote device exterior to the patient, the external bridge device configured to communicate with the medical device implantable within the patient via conducted communication (e.g. Column 18 lines 52-55 discloses external device 14 communicating with implanted devices 12/15 using electrode array 120 via tissue conductance communication) and to communicate with the remote device exterior to the patient using a wireless communications protocol (e.g. Figure 8 illustrates external device (bridge) 14 communicating with a remote device 166a using network 164 and Column 6 lines 30-36 discloses the external device, in response to a remote command via RF link (such as WiFi), to interrogate the implanted device 15), the external bridge device comprising: a housing (e.g. Figure 6, Element 120); two or more electrodes connected to the housing such that the two or more electrodes are configured to be temporarily disposed in contact with the patient's skin (e.g. Figure 6, Element 120 and Column 18 lines 36-40); a controller secured within the housing and operably coupled to the two or more electrodes and configured to receive conducted communication from the medical device implantable within the patient via two of the two or more electrodes (e.g. Figure 7, controller 140 and Column 18 lines 52-55); a transceiver within the housing and operable coupled to the controller (e.g. Figure 7, Element 142 and Figure 8 and Column 6 lines 30-36); the controller configured to receive information via conducted communication and to transmit the information to the remote device exterior to the patient via the transceiver (e.g. Figure 8, Column 18 lines 52-55, and Column 6 lines 30-36); one or more sensors operatively coupled to the controller for sensing one or more sensed parameters, wherein the controller is configured to communicate the one or more sensed parameters of the patient to the remote device via the transceiver (e.g. Figure 7, Element 141, Column 18, lines 64-66 and Column 19, lines 37-42 discloses the external device 14 senses ECG signal).  However, Edmonson et al does not disclose that the two or mere electrodes are disposed on the housing.
 	Maile et al teaches that it is known to use a device (50) that utilizes electrodes disposed on the housing (e.g. Figure 1, Elements 64, 66) to provide improved ease of use by having one single structure to use and/or reduction of intertangling.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Edmonson et al, with a device (50) that utilizes electrodes disposed on the housing as taught by Maile et al, since such a modification would provide the predictable results of improved ease of use by having one single structure to use and/or reduction of intertangling.
Referring to Claim 17, Edmonson et al in view of Maile et al teaches the bridge device of claim 19, wherein the housing has a side wall extending between a first side and an opposing second side of the housing, wherein the side wall has at least one of the plurality of electrodes (e.g. Figure 6).

Referring to Claim 18, Edmonson et al in view of Maile et al teaches the bridge device of claim 19, wherein the housing has a first side and an opposing second side, and wherein the first side has at least four electrodes arranged in a kite configuration (e.g. Figure 6).
Referring to Claim 24, Edmonson et al in view of Maile et al teaches the external bridge device of claim 19, wherein the one or more sensors comprise one or more sensors that sense cardiac and/or other physiologic data beyond that communicated from the medical device (e.g. Figure 7, Element 141, Column 18, lines 64-66 and Column 19, lines 37-42).
Allowable Subject Matter
Claims 1, 5-14, and 21-23 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792